REDMANN, Judge
(dissenting).
This is an appeal from a “judgment” which ordered return of $963.49 seized in execution óf a then definitive default judgment (rendered by a Jefferson court after citation by an Orleans court) which was itself subsequently annulled by a second now definitive judgment (which further ordered a new trial).
Thus the “judgment” sought to be appealed from ordered, in effect, the execution of the definitive judgment of nullity. That “judgment” (whether or not appeala-ble) is correct. Plaintiff, never having appealed (nor sued for nullity of) the judgment of nullity, has no entitlement to keep defendant’s money. Nor does plaintiff have any privilege or lien upon any of defendant’s money that authorizes us to order any money placed into the registry of the court.
We should affirm and let the already-ordered new trial proceed.